Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION

This Office Action is in response to applicants’ IDS filed on October 21, 2021. Claims 1-10 and 13-17 are pending and have been considered as follows.



Information Disclosure Statement

The information disclosure statement (IDS) submitted on 10/21/2021 is being considered by the examiner.



Allowable Subject Matter


Claims 1-10 and 13-17 are allowed.
Claims 11-12 are canceled.


The following is an examiner’s statement of reasons for allowance:

In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentable distinct from the prior art of records.


Wada et al. (U.S. PGPUB No. 2019/0379725 A1) teaches a data transport system includes nodes configured to communicate with local devices via independent native protocols and to store a metadata schema that defines a data interface for process variables (abstract).

	Ly et al. (U.S. PGPUB No. 2017/0215023 A1) teaches a new DDF MO is created to enable adding LWM2M object definitions to DM Servers and Gateways.  This MO allows a DM Server/Gateway to accept newly defined MOs, such as LWM2M Object definitions and adding a new registration interface in the GwMO protocol to allow an LWM2M Server to register end devices to a DM gateway [12].

	Shelby et al. (U.S. Patent No. 9,418,052 B2) teaches a web service schema management.  The apparatus includes a processor; a memory including computer program code configured to, with the processor, cause the apparatus at least to perform: controlling the storing of schema information of a binary web service system, the schemas describing the encoding/decoding of binary XML messages; and providing an interface for maintaining the schema information up-to-date in each component of the binary web service system (Abstract).

However, the prior art of records fail to teach or suggest individually or in combination a data transport system comprising: an application server, including a first hardware processor coupled to a first memory, configured to read a portion of a universally unique identifier (UUID) of a node in communication with the application server, wherein the portion of the UUID defines a protocol agnostic metadata schema application descriptor sheet identifier (PAMS ADS ID); a schema server, including a second hardware processor coupled to a second memory, configured to retrieve a protocol agnostic metadata schema application descriptor sheet (PAMS ADS) that permits communication with local devices via independent native protocols, contains a list of property-type pairs, and corresponds to the PAMS ADS ID; and a host services gateway, including a third hardware processor coupled to a third memory, configured to establish communications with the node, obtain the PAMS ADS ID from the node, fetch the PAMS ADS using the PAMS ADS ID, and expose an interface of the node as a web 
Dependent claims 2-9, 13 and 15-17 further limit the allowed independent claims 1, 10 and 14, therefore, they are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Razu A Miah whose telephone number is (571)270-5433. The examiner can normally be reached M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 27493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAZU A MIAH/Primary Examiner, Art Unit 2441